Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT

TO EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Employment Agreement, dated as of May 5,
2009 (the “Agreement”), by and between HCC Insurance Holdings, Inc., a Delaware
corporation (“HCC”), and John N. Molbeck, Jr. (“Executive”) is made and entered
into as of May 15, 2012.  HCC and Executive are sometimes collectively referred
to herein as the “Parties” and individually as a “Party”. All capitalized terms,
not otherwise defined herein, shall have the meaning ascribed to such term in
the Agreement.

 

RECITALS

 

WHEREAS, the Parties set forth the terms and conditions of Executive’s
employment with HCC in the Agreement; and

 

WHEREAS, the Parties now desire to amend the Agreement to delete certain
provisions relating to Section 409A of the Internal Revenue Code of 1986, as
amended.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, HCC and Executive hereby agree as follows:

 

AGREEMENT

 

1.                                      Effective as of May 15, 2012,
Section 19(d) of the Agreement shall be deleted in its entirety.

 

2.                                      The provisions of Section 1 of this
Amendment are hereby incorporated into and made part of the Agreement as if
fully set forth therein.

 

3.                                      Except as expressly provided herein, all
other terms and conditions of the Agreement shall remain unchanged, and as
expressly amended hereby, the Agreement is ratified and confirmed in all
respects and shall remain in full force and effect.

 

4.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below.

                                                                                                                                                

 

EXECUTIVE:

 

HCC:

 

 

 

 

 

HCC Insurance Holdings, Inc.

 

 

 

 

 

 

/s/ John N. Molbeck, Jr.

 

By:

/s/ Christopher J.B. Williams

John N. Molbeck, Jr.

 

 

Christopher J.B. Williams

Date:

May 15, 2012

 

 

 

President

 

 

 

 

Date:

May 15, 2012

 

 

Signature Page – Amendment to Employment Agreement

 

--------------------------------------------------------------------------------